DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 2-8 of remarks, filed 3/4/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejections of claims 1-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Dunayevsky et al (US PGPub 2002/0052006) teaches a method of separating free target analyte (referred to as free ligands) from protein-bound target analyte (referred to as a protein target), comprising: obtaining an aqueous sample that contains a target analyte (see [0013]) in a protein-bound form (protein-bound target analyte) (referred to as a protein target)(see [0022]) in which the target analyte (the small ligand L) is bound to a target analyte binding protein (to form a ligand/protein target complex)(see [0022]); passing the aqueous sample through a size exclusion chromatography matrix with a molecular weight cut off (such as 5,000 Da or less) sufficient to allow a free target analyte to permeate into pores of the size exclusion chromatography matrix and exclude the protein-bound target analyte (see [0014] and [0030]); and eluting the large molecule 
In addition, Sauer et al (WO 2006/015796) teaches a method of separating free target analyte (target test molecules) from protein-bound target analyte (referred to as a complex comprising said target molecule and the test molecule(s) binding to said target molecule) (see page 1, lines 10-25), comprising: obtaining an aqueous sample that contains a target analyte (wherein this aqueous sample is a mixture including the target test molecules) (see page 13, lines 8-32) and the target analyte is in a protein-bound form (protein-bound target analyte) (referred to as a complex comprising said target molecule and the test molecules)(see abstract and page 7, lines 1-16) in which the target analyte (the test molecule) is bound to a target analyte binding protein (to form a complex)(see abstract and page 7, lines 1-16); passing the aqueous sample through a size exclusion chromatography matrix with a molecular weight cut off (such as 5,000 Da or less)(see page 21, lines 17-18) sufficient to allow a free target analyte to permeate into pores of the size exclusion chromatography matrix and exclude the protein-bound target analyte (see page 7, lines 1-16 and page 10, lines 17-20); and eluting a free target analyte from the size exclusion chromatography matrix with an organic solvent (see page 13, lines 1-6 and page 23, lines 11-13). 
However, neither Sauer et al nor Dunayevsky et al teaches or fairly suggests a method of separating free target analyte from protein-bound target analyte which includes obtaining an aqueous sample that contains both a target analyte in a free form (free target analyte) and the target analyte in a protein-bound form (protein-bound target analyte) in which the target analyte is bound to a target analyte binding protein; passing same aqueous sample) by removing the protein- bound target analyte from the size exclusion chromatography matrix (as claimed in claim 1). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER WECKER/Primary Examiner, Art Unit 1797